DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements  submitted on March 25, 2020 and August 6, 2021 were being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (US 2009/0197987 A1).
Hayoz et al. disclose sulfonium salt photoinitiators that are similar in structure to the claimed sulfonium salt photoinitiators (see entire disclosure, in particular paragraphs 0001, 0004-0007, the Examples, claims 1-4 and 6-7).  Hayoz et al. disclose a process for preparing their sulfonium salt photoinitiators comprising a Friedel-Crafts reaction and an ion exchange reaction (see paragraphs 0088-0103).  The sulfonium salt photoinitiators of Hayoz et al. differ from the instant sulfonium salt photoinitiators in that there is not a requirement for one of L, L’ or L” to be C(O)C(O)OR1.  However, Hayoz et 
 Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the compounds disclosed in the Examples of Hayoz et al. by selecting COT for L, L’ or L”,  wherein T is a C2 to C20 alkyl interrupted by one or more COO in order to prepare compounds which are suitable as sulfonium salt photoinitiators.  The close structural similarity of the compounds gives rise to a prima facie case of obviousness.  In re Mayne, 104 F.3d 1339, 1343, 41 USPQ2d 1451, 1454 (Fed. Cir. 1997) (“Structural relationships often provide the requisite motivation to modify known compounds to obtain new compounds.”)  see also In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) (“An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound in expectation that compounds similar in structure will have similar properties.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699